EXHIBIT 10 (m)

ALBERTO-CULVER COMPANY

DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

(as amended through October 23, 2008)

1. Purpose. The principal purposes of the Deferred Compensation Plan for
Non-Employee Directors (“Plan”) are to (i) benefit Alberto-Culver Company
(“Company”) and its subsidiaries by offering its non-employee directors an
opportunity to become holders of common stock, par value $.01 per share (“Common
Stock”), in order to enable them to represent the viewpoint of other
stockholders of the Company more effectively and (ii) permit non-employee
directors to defer all or a portion of the fees that they receive as directors
of the Company in the investments listed from time to time on Annex A hereto
(the “Investments”). At the time of approval by the stockholders of the Company,
the name of the Company was New Aristotle Holdings, Inc. Following the time of
approval, the name of the Company will be changed to Alberto-Culver Company.

At the time of approval of the Plan by the stockholders of the Company, a plan
with the same name was maintained by Alberto-Culver Company, as then constituted
(EIN: 36-2257936) (the “Prior Plan”). As of the Effective Date, as defined in
Section 8(c), (i) all amounts that were deferred or became vested under the
Prior Plan on or after January 1, 2005 with respect to current or former
directors of the Company shall be credited to Participant accounts and be paid
pursuant to the terms of this Plan, and (ii) all amounts that were deferred or
became vested prior to January 1, 2005 with respect to current or former
directors of the Company shall continue to be governed by the Prior Plan.

2. Plan Participants. Each director who is not an officer or employee of the
Company or any of its subsidiaries shall be a participant under the Plan
(“Participant”).

3. Administration. The Plan shall be administered by the Board of Directors of
the Company (“Board”). The Board shall have full power to construe, administer
and interpret the Plan. The Board’s decisions are final and binding on all
parties. All fees and expenses incurred by the Plan in connection with its
administration shall be paid by the Company, except for investment management
and other fees charged by advisors for managing the Investments.

4. Director Fee Elections.

(a) Each Participant shall make one of the following elections in accordance
with Section 4(b) and/or 4(c) with respect to his or her annual retainer and
meeting fees (collectively, “Director Fees”):

(i) The Participant may elect to have the Director Fees paid to him or her in
cash. Director Fees payable with respect to meetings will be paid as soon as
reasonably practicable on or after the date of each such meeting and the annual
retainer shall be paid in equal installments on a quarterly basis; or



--------------------------------------------------------------------------------

(ii) Each Participant may elect to defer receipt of all of the Director Fees in
an account (the “Deferred Account”) until (a) one month after the date on which
his or her service on the Board terminates for any reason (or, if later, the
date that the Director has incurred a separation from service as defined in
Section 409A of the Internal Revenue Code of 1986 (the “Code”) or (b) any
specific date selected by the Participant. Participants may also elect to
receive one lump sum payment or substantially equal annual installments (which
may fluctuate during this period depending on the performance of the Investments
in the Deferred Account), not to exceed five installments, of all amounts
deferred. In the absence of an election to the contrary, in whole or in part,
deferred amounts will be paid in a single lump sum one month after the date on
which the Participant’s service on the Board terminates for any reason. Amounts
deferred pursuant to this Section 4(a)(ii) will be deferred on a quarterly basis
by taking the cash value of all Director Fees payable during the quarterly
periods ending on the last day of January, April, July and October. Such amounts
will be invested in one or more of the Investments pursuant to an investment
form (“Investment Form”).

(iii) The Participant may elect to receive a distribution of the number of
shares of Common Stock equal to the cash value of all Director Fees payable
during the quarterly periods ending on the last day of March, June, September,
and December, divided by the Fair Market Value of a share of Common Stock on the
last trading day of each such quarterly period. Each distribution shall be
evidenced by a certificate representing the applicable number of shares of
Common Stock, registered in the name of the Participant, and distributed to the
Participant on or as soon as reasonably practicable after each quarterly date
noted in the preceding sentence. Such quarterly distributions of Common Stock
will be made only in whole-share increments. The cash value of any fractional
share, based upon the Fair Market Value for the applicable quarterly period as
calculated above, shall be paid to the Participant in cash at the time of the
Common Stock distribution.

(b) Except as otherwise provided in this paragraph or Section 4(c), on or before
the end of each calendar year, each Participant shall complete a form specifying
the elections described above with respect to Director Fees (“Election Form”)
and deliver the Election Form to the General Counsel of the Company (“General
Counsel”); provided, however, that deferrals under this Plan for Director Fees
earned in 2006 shall be governed by deferral elections made for 2006 under the
Prior Plan.

A Participant’s elections shall be in increments of 25% with respect to the
elections available in Section 4(a) above. Amounts deferred pursuant to
Section 4(a)(ii) above may be allocated pursuant to an Investment Form to
specific Investments in whole increments of 1% where the amount deferred
pursuant to Section 4(a)(ii) rather than the Director Fees paid shall be
considered 100% for purposes of this allocation.

An Election Form shall remain in effect for subsequent calendar years until a
subsequent Election Form is delivered to the General Counsel before the first
day of the calendar year in which the new Election Form is to become effective.
Except as provided in Section 4(c), an initial Election Form or a subsequent
Election Form shall only apply to those Director Fees payable to a Participant
with respect to services rendered after the end of the calendar year in which
such initial or subsequent Election Form is delivered to the General Counsel.
Except as provided in the first

 

2



--------------------------------------------------------------------------------

sentence of Section 6, any Election Form delivered by a Participant shall be
irrevocable with respect to any Director Fee covered by the elections set forth
therein (but may be amended by a subsequent Election Form applicable to those
Director Fees payable to a Participant with respect to services rendered after
the end of the calendar year in which such form was delivered to the General
Counsel). If an Election Form is not in effect for a Participant for a calendar
year (e.g., the Participant has not completed an initial Election Form), he or
she shall be deemed to have elected the option specified in this Section 4(a)(i)
until a completed Election Form has been delivered to the General Counsel and
has become effective.

(c) Notwithstanding the preceding provisions of this Section 4, an election made
by a Participant in the calendar year in which he or she first becomes eligible
to participate in the Plan may be made pursuant to an Election Form delivered to
the General Counsel within 30 days after the date on which he or she initially
becomes eligible to participate, and such Election Form shall be effective on
the first day of the first quarterly period commencing
January 1, April 1, July 1, or October 1, as applicable, following the date such
Election Form is delivered to the General Counsel.

5. Participant Accounts.

(a) Director Fees deferred pursuant to Section 4(a)(ii) shall be credited to the
Participant’s Deferred Account within two business days of receipt by the
trustee of the Trust, as defined below (the “Trustee”). Dividends paid on the
Common Stock Fund portion of the Deferred Account (the “Common Stock Fund”)
pursuant to Section 4(a)(ii) shall be credited to the Guaranteed Income Fund. In
the event that the Company determines not to have the Trustee purchase Common
Stock in the open market, units in the Common Stock Fund shall be credited to
the Participant’s Deferred Account on the fifth trading day immediately
following the end of the applicable blackout period (as determined in accordance
with Company policy) at the Fair Market Value of a share of Common Stock on that
trading day. Notwithstanding anything to the contrary contained herein, on the
first business day following the closing of the transactions contemplated by the
Investment Agreement dated as of June 19, 2006 among the Company, New Aristotle
Company, Sally Holdings, Inc., New Sally Holdings, Inc. and CDRS Acquisition LLC
(the “Investment Agreement”), each unit in the Common Stock Fund on that date
shall represent one share of New Aristotle Holdings, Inc. In addition, an amount
equal to (i) the number of units in the Common Stock Fund on that date
multiplied by the Fair Market Value of a share of common stock of New Sally
Holdings, Inc. on that date plus (ii) the number of units in the Common Stock
Fund on that date multiplied by $25, shall be credited to the Guaranteed Income
Fund.

(b) Deferred Accounts pursuant to Section 4(a)(ii) shall be held in a Rabbi
Trust (the “Trust”) by the Trustee. The Company shall be the beneficiary of the
Trust, which in the Company’s discretion, may contain the actual Investments.
The Trust will be subject to the terms of a trust agreement between the Company
and the Trustee. Participants may elect to transfer between the Investments only
during the ten business days of each quarterly period beginning on the third
business day of February, May, August and November. All transactions involving
the transfer into or out of the Common Stock Fund must be approved in advance by
either the Executive Chairman, CEO or CFO plus the General Counsel. Transfers
into and out of Investments may only be done in

 

3



--------------------------------------------------------------------------------

whole increments of 1%. Transfers out of Common Stock may not be executed by
selling shares to the public. In no event shall any amount be deposited into any
trust, or otherwise set aside in an arrangement designated by the Internal
Revenue Service, for the payment of benefits to any Participant during any
“restricted period” as defined in Section 409A(b)(3) of the Code, as amended by
Section 116 of the Pension Protection Act of 2006.

6. Distributions.

(a) Subject to Sections 6(b) and 6(c), the portions of a Participant’s Deferred
Account that represent amounts deferred for each Plan Year (and the earnings
thereon) shall be paid on the date(s) specified in the Participant’s Election
Forms made pursuant to Section 4. A Participant may change this election for any
Plan Year provided that any such change shall be irrevocably made at least one
year prior to the scheduled payment date (and shall be void if the payment date
occurs within one year after the change is made), shall defer the scheduled
payment date by at least five years, and shall otherwise comply with
Section 409A of the Code. For purposes of Section 409A of the Code, all
installment payments shall be treated as a single payment. Except for the Common
Stock Fund which will be payable in shares or cash at the option of the
Participant, all amounts in the Deferred Account shall be payable in cash on the
dates specified in Section 4. The election to take the balance deferred in the
Common Stock Fund in cash or Common Stock may be made at any time by the
Participant (or in the event of the Participant’s death, the appropriate person
determined in accordance with Section 6(b)) before the date of such scheduled
distribution. In the absence of a valid election, amounts deferred in the Common
Stock Fund shall be paid in Common Stock and cash for any fractional shares.

(b) If a Participant’s service on the Board shall terminate by reason of his or
her death, or if he or she shall die after becoming entitled to a distribution
hereunder, but prior to receipt of his or her entire distribution, all
Investments in such Participant’s Deferred Account, except the Common Stock Fund
which may be distributed in Common Stock or cash at the election of the
Participant’s designated beneficiary, spouse or estate, as described below,
shall be distributed in cash as soon as reasonably practicable to such
beneficiary or beneficiaries as such Participant shall have designated by an
instrument in writing last filed with the General Counsel prior to his or her
death, or in the absence of such designation of any living beneficiary, to his
or her spouse, or if not then living, to his or her estate.

(c) Notwithstanding any other provisions of the Plan, (i) the entire balance of
each Participant’s Deferred Account (other than the Common Stock Fund) shall be
distributed to such Participant as soon as reasonably practicable after the date
of the occurrence of a Change in Control in the form of a single lump sum cash
payment and (ii) shares of Common Stock and cash for any fractional shares equal
to the entire number of shares of Common Stock contained in each Participant’s
Common Stock Fund shall be distributed as soon as reasonably practicable after
the occurrence of the Change in Control. The cash value of any Director Fees
earned but not yet invested or paid pursuant to Section 4(a), as of the date of
a Change in Control, shall be paid to the Participant in the form of a single
lump sum payment as soon as reasonably practicable after the occurrence of a
Change in Control. For purposes of this Section 6(c), the definition of a Change
in Control shall be as defined by Section 409A of the Code.

 

4



--------------------------------------------------------------------------------

7. Amendment, Suspension or Termination. The Board may, at any time and from
time to time, suspend or terminate the Plan, in whole or in part, or amend the
Plan in such respects as the Board may deem proper and in the best interest of
the Company or as may be advisable, provided, however, that no suspension,
termination or amendment shall be made which would (i) directly or indirectly
deprive any current or former Participant or his or her beneficiaries of all or
any portion of his or her Deferred Account as determined as of the effective
date of such amendment, suspension or termination, (ii) directly or indirectly
reduce the balance of any Deferred Account held hereunder as of the effective
date of such amendment, suspension or termination or (iii) except as permitted
by Section 409A of the Code, change the timing of any distributions under the
Plan. In addition, Annex A may be amended with the concurrence of both the Chief
Executive Officer and the Chief Financial Officer of the Company, provided that
such officers may not eliminate the Common Stock Fund, which can only be done by
action of the Board. No additional deferred Director Fees shall be credited to
the Deferred Accounts of Participants after termination of the Plan.

8. General Provisions.

(a) No Participant shall have any right, title, or interest in any assets,
accounts or funds that the Company may establish to aid in providing benefits
under the Plan or otherwise. The Plan does not create or establish any fiduciary
relationships between the Company and the Participant or his or her beneficiary
under the Plan, nor will any interest other than that of an unsecured creditor
exist.

(b) For all purposes of the Plan, the Fair Market Value of a share of common
stock as of a given date shall be the average of the high and low transaction
prices of a share of common stock as reported in the New York Stock Exchange
Composite Transactions on such date, or if there shall be no reported
transaction for such date, then on the next preceding date for which trades were
reported.

(c) The Plan was approved by stockholders of the Company on November 13, 2006
and became effective on November 16, 2006 (“Effective Date”).

(d) Nothing contained in the Plan shall constitute a guaranty by the Company or
any other person or entity, that the assets of the Company will be sufficient to
pay any benefit hereunder. No Participant or beneficiary shall have any right to
receive a distribution under the Plan, except in accordance with the terms of
the Plan.

(e) Establishment of, or participation in, the Plan shall not be construed to
give any Participant the right to be retained as a member of the Board.

(f) Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof, which are, and all rights to which are,
expressly declared to be nonassignable and nontransferable. No part of the
amounts payable shall, prior to actual payment, be subject to garnishment,
seizure or sequestration for the payment of any debts owed by a Participant or
any other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.

 

5



--------------------------------------------------------------------------------

(g) The Board, General Counsel, employees, officers and directors of the Company
shall not be held liable for, and shall be indemnified and held harmless by the
Company against, any loss, expense or liability relating to the Plan which
arises from any action or determination made in good faith.

(h) The Company shall withhold from any deferred or nondeferred Director Fee, or
any distributions made pursuant to the Plan, any amounts required by applicable
federal, state and local tax laws and regulations thereunder to be withheld.

(i) If any provision of this Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

(j) Any notice under the Plan shall be in writing and shall be personally
delivered, mailed postage paid as first class U.S. Mail or sent by reliable
overnight courier. Notices shall be deemed given when actually received by the
recipient. Notices shall be directed to the Company at its offices at 2525
Armitage Avenue, Melrose Park, Illinois 60160-1163, Attention: General Counsel;
to a Participant at the address stated in his or her Election Form; and to a
beneficiary entitled to benefits at the address stated in the Participant’s
beneficiary designation, or to such other addresses any party may specify by
notice to the other parties.

(k) This Plan shall be governed by and construed in accordance with the laws of
the State of Illinois, without regard to its conflict of laws principles.

 

6



--------------------------------------------------------------------------------

Annex A

Alberto-Culver Company Deferred Compensation Plan

for Non-Employee Directors

Investment Fund Choices

 

Asset Class

  

Style

  

Investment Fund Name

Stable Value

   Stable Value    Guaranteed Income Fund

Balanced

   Moderate Allocation    GAMCO Westwood Balanced Fund

Large

   Blend    Dryden Stock Index Fund    Value    American Century Equity Income
Fund    Value    Fidelity Advisor Equity Income Fund    Growth    American
Century Ultra Fund

Mid Cap

   Growth    Artisan Mid Cap Fund

Small Cap

   Value    Royce Total Return Fund    Growth    Managers AMG TimesSquare Fund
Small Cap Growth (1)

Foreign Large Cap

   Growth    American Century International Growth Fund

Company Stock

   Hybrid    Alberto-Culver Company Stock

 

(1) Fund closed. No longer available as investment.

 

7